Opinión concurrente del
Juez Asociado Señor Negrón García
a la cual se une el Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 30 de junio de 1980
Al trazar las coordenadas de los importantes principios y derechos constitucionales que pugnan en este recurso, recor-damos la admonición de nuestra Asamblea Constituyente de que “las convicciones religiosas tocan a lo más íntimo de la conciencia humana y la interferencia del poder político en este campo provoca legítima y hondas reacciones”, (1) Las interro-gantes noveles planteadas son: ¿tiene la Junta de Relaciones del Trabajo de Puerto Rico jurisdicción en ley (2) para inter-venir y resolver una querella promovida por un grupo de maestros laicos de una escuela parroquial de la Iglesia Cató-lica? De ser en el afirmativa, ¿conflige el ejercicio de dicha *197jurisdicción con los derechos dimanantes de las cláusulas re-ligiosas consagradas en el Art. II, Sec. 3 de nuestra Consti-tución? Y, finalmente, ¿gozarán de primacía estos derechos sobre los de los maestros referentes a organizarse, negociar colectivamente e involucrarse en actividades concertadas según las Secs. 17 y 18 del mismo artículo?
I
La Iglesia Católica, Apostólica y Romana, haciendo nego-cios como Academia San Jorge, es una escuela elemental, in-termedia y superior de orientación católica. En su contra un grupo de profesores formuló queja ante la Junta de Rela-ciones del Trabajo de Puerto Rico alegando despido ilegal por haberse dedicado a actividades concertadas con el único fin de ayudarse y protegerse mutuamente. Específicamente adu-jeron que la Academia intervino y los coerció en el ejercicio de sus derechos garantizados en los Arts. 4 y 8(a) de la Ley. Se expidió querella. La Academia negó tales hechos y en la afirmativa expuso que su actuación fue el no renovar los con-tratos de empleo, pero que satisfizo a los querellantes la totali-dad de sus emolumentos.
Al iniciarse la vista del caso, la Academia levantó sin éxito la falta de jurisdicción de la Junta para intervenir. Oportunamente el Oficial Examinador rindió un extenso In-forme a la Junta en el cual consideró probado los siguientes hechos: que para el curso escolar 1975-76, el señor Arzobispo de la Iglesia Católica, Apostólica y Romana nombró al Padre Perfecto Pérez como Director de la Parroquia-Academia San Jorge, cargo que ocupó durante el término 1976-77; que desde el primero de diciembre de 1975 se organizó la Junta de Sín-dicos de la Academia, bajo la dirección del Padre Pérez; que el Padre Maysonet, su antecesor, nombró al Ing. Milton Castro como presidente de la Junta de Síndicos y le encomendó designar a los demás miembros; que constituido dicho órgano, estuvo en funciones durante el curso escolar 1976-77, reu-*198niéndose todos los lunes; que la Junta de Síndicos, entre otras cosas, velaba por las necesidades de la Academia en cuanto al mejoramiento y mantenimiento de su planta física, facilidades deportivas, administración de ingresos y egresos, contrataba los servicios necesarios para la construcción de facilidades, supervisaba y constataba la colecta de mensuali-dades y realizaba otros menesteres relativos a las cuentas ad-ministrativas y económicas de la Academia. Y la Junta de Síndicos no intervenía en los asuntos de la Parroquia San Jorge o en los de otras escuelas.
En cuanto a la organización y dinámica operacional de la Academia, consignó:
El terreno y edificaciones donde ubicaba la Academia era propiedad de la Iglesia Católica y Apostólica Romana. Era ésta la propiedad gravada en caso de hipotecas.
El señor Arzobispo nombró al Padre Perfecto Pérez como Director de la Parroquia-Academia San Jorge. No obstante el señor Arzobispo no intervenía en la administración u operación de la Academia. En una ocasión varios miembros de la Junta de Síndicos recurrieron al señor Arzobispo solicitándole su in-tervención en una controversia relativa a unas religiosas que ofrecían sus servicios en la Academia e interesaban participar en obras de caridad, pero aquel rehusó intervenir.
La parroquia y no la Academia enviaba regularmente una cantidad de dinero a la diócesis. La parroquia tenía una función religiosa mientras la de la Academia era educativa.
Hubo ocasiones en que la parroquia San Jorge le hizo em-préstitos a la Academia. Este dinero era luego pagado a la parroquia de los ingresos de la escuela.
La Academia generó un superávit en muy pocos años.
Durante la incumbencia del Director Padre Maysonet, ante-cesor del Padre Perfecto Pérez, periódicamente se rendía un informe de ingresos y gastos a la diócesis de San Juan. El Vicario Episcopal de Administración tenía facultad para revisar estos informes del complejo Academia-Parroquia San Jorge a la oficina de la Superintendencia de Escuelas Católicas de Puerto Rico.

El Superintendente de Escuelas Católicas de Puerto Rico tenía la función de estimular, coordinar y diseminar información 
*199
sobre buenas prácticas de enseñanza católica a los Principales y Administradores de las escuelas católicas de esta Isla, incluyendo la Academia.

Había alrededor de cuarenta (40) maestros en la Academia durante el período 1976-77.
La contratación, despido, etc. del personal era asunto que competía exclusivamente a la Administración de la escuela. La Directora y/o la Principal, en ciertas ocasiones con la confirmar ción del Director, reclutaban el personal de la Academia. Este personal rendía servicios a la querellada solamente. Los fondos para pagar los sueldos de este personal era generado por las operaciones de la escuela.
La Academia tenía una cuenta corriente en el Banco Popular de Puerto Rico y era de ésta de donde se pagaba a los empleados siendo el Padre Pérez quien libraba los cheques. En esta cuenta bancaria se incluía, además, los ingresos de la Parroquia San Jorge pero con una contabilización distinta.
El costo de las mejoras (remodelaciones, ampliaciones, etc.) se pagaba, en parte, de un fondo de mejoras al cual contribuían los padres que matriculaban sus hijos allí. Se pagaba, además, del beneficio de actividades, tales como verbenas, auspiciadas por la querellada. Los pagos de préstamos —garantizados o no por hipoteca— se hacían de los fondos de la querellada.
La Administración podía incurrir en todo gasto necesario para la operación de la escuela, inclusive tomar dinero en calidad de préstamo sin la intervención de la diócesis hasta una cantidad de $10,000.00. Es decir, la diócesis no intervenía en las opera-ciones excepto para actos que implicaran disposición o enajenar ción. Por ejemplo, sólo la administración intervino en el desem-bolso de no menos de $15,000.00 para pagar a los querellantes el 16 de febrero de 1977. La diócesis sí intervenía cuando surgía la necesidad de tomar préstamos extraordinarios.
Sólo la Administración intervenía en la compra de artículos, tales como pupitres, escritorios, o aquellos servicios necesarios para la operación.
La Academia, sin intervención alguna, administraba una tienda de libros y efectos escolares.
El volumen de negocios de la Academia fue de $486,000.00.
Finalmente, el examinador concluyó que el 16 de febrera de 1977 los querellantes fueron despedidos por haberse dedi-*200cado a actividades concertadas de protección y ayuda mutua tendentes a lograr el pago en forma quincenal, hacia la segu-ridad, la permanencia en sus puestos y otros beneficios. Reco-mendó que la Junta ordenara a la Academia el cese y desista, la reposición de los empleados y que fijara en sitios conspicuos la orden emitida.
Así las cosas, la Junta declaró sin lugar la defensa de falta de jurisdicción. Por vía de excepción, y en consideración a los planteamientos constitucionales, acordamos revisar en dicha etapa la decisión y sus consecuencias.
II
La Academia esencialmente argumenta “que los hechos del presente caso caen claramente dentro del ámbito de lo ex-presado en el caso de [NLRB v. Catholic Bishop of Chicago, 440 U.S. 490 (1979) ]. Lo que pretende la Junta reglamentar en el caso que nos ocupa es la relación directa entre una es-cuela parroquial controlada por la Iglesia y los profesores que laboran para esa institución. La intervención de la Junta significaría una clara violación a las cláusulas de religión según éstas quedan expresadas en la primera enmienda de la Constitución. Como bien se dijo en el caso de [Serbian Orthodox Diocese] v. Milivojevich, 426 U.S. 696 (1976), las deci-siones de las autoridades religiosas en materia de disciplina, fe, organización interna no son susceptibles de revisión por los Tribunales de Justicia. Los hechos aquí apuntados de-muestran claramente que la Junta se excedió al declararse con jurisdicción no empece a lo resuelto en el caso de Catholic Bishop of Chicago, supra. Es por esta razón que respetuosa-mente solicitamos de este Honorable Tribunal deje sin efecto la resolución de la Junta de Relaciones del Trabajo de fecha 11 de junio de 1979 y proceda a desestimar la querella radi-cada”.
En oposición, la Junta aduce que los casos invocados por la Academia no rigen el de autos; que su actuación “está *201enmarcada en el ejercicio válido de su facultad, conforme ésta emana de las disposiciones de su Ley Orgánica, y en el cumplimiento cabal de las mismas para efectuar los propó-sitos de la Ley”. Y añade:
Siendo los propósitos de la Ley darle contenido real a la política pública obrero-patronal de conformidad con los preceptos constitucionales que garantizan los derechos de los patronos y de los trabajadores. En manera alguna puede sostenerse la conten-ción de la recurrente en el sentido de que “Lo que pretende la Junta reglamentar en el caso que nos ocupa es la relación directa entre una escuela parroquial controlada por la Iglesia y los profesores que laboran para esa institución.” Así como tampoco surge del récord ni éste sugiere interpretación demostrativa de interferencia con las disposiciones constitucionales de separación de Iglesia y Estado ni con aquellas que garantizan el libre ejer-cicio del culto religioso.
No es correcto el postulado de la Academia San Jorge en el sentido de que Catholic Bishop, supra obliga a la Junta recurrida a desestimar la querella en el caso en autos. Lo único que allí se decide, es que la Ley Nacional de Relaciones del Trabajo no incluye en la cobertura de su jurisdicción a los maestros envuel-tos dentro de la situación de hechos que allí el Tribunal examinó. Por el contrario en el caso en autos la jurisdicción de la Junta recurrida es clara, emanando de nuestro estatuto, la Ley de Relaciones del Trabajo de Puerto Rico y de las disposiciones constitucionales antes señaladas. Reiteramos, que a diferencia de la jurisdicción federal, en nuestra jurisdicción el derecho de los trabajadores a la negociación colectiva y a dedicarse a activi-dades concertadas legales para lograr mejores condiciones de trabajo tiene rango constitucional.
Por su parte, los maestros querellantes recurridos, en síntesis, enarbolan la estirpe constitucional de los anteriores derechos, destacando que “[e]l propósito de la Ley de Rela-ciones del Trabajo es promover la paz industrial, asegurar la producción ininterrumpida de artículos y servicios, y mejorar las condiciones económicas de los empleados. Es, pues, total-mente secular en su propósito.
*202La Junta no tiene que pasar sobre cuestiones esencial-mente de fe; ni sobre requisitos de catolicidad genuinos y/o excelencia académica requeridos por cuerpo religioso alguno. Los abogados de la querellada-recurrente no han traído tan siquiera la más mínima prueba de carácter sustancialmente religioso de las escuelas parroquiales. Tampoco han traído prueba de que ‘la rescisión del contrato de los profesores es un asunto interno de la jerarquía eclesiástica por entenderse por éstos que la labor de estos profesores no era conducente al fin de catolicidad que este colegio persigue’. La querellada-recurrente tampoco alega que las actividades concertadas de los profesores atentan contra los estándares de catolicidad genuina”.
III
Con estos antecedentes presentes, analicemos la contro-versia sobre la jurisdicción de la Junta local desde el punto de vista de cubierta estatutaria.
En este cometido, primeramente es menester reseñar la decisión del Tribunal Supremo federal emitida en NLRB v. Catholic Bishop of Chicago, 440 U.S. 490 (1979), por razón de la discusión, alcance y contenido ilustrativo que desarro-llan las partes. Veamos.
Unas uniones presentaron ante la Junta Nacional de Re-laciones del Trabajo peticiones para representar a los maestros laicos de diferentes escuelas operadas por instituciones religiosas donde se ofrecía enseñanza seglar y religiosa. Las escuelas cuestionaron la jurisdicción alegando que la Junta carecía de discreción en ley para reglamentarlas y estaba im-pedida en virtud de las cláusulas religiosas de la primera en-mienda. La Junta rechazó tales argumentos aplicando como medida (test) su criterio diferencial de si las escuelas eran “completamente religiosas” o sólo “asociadas a la religión”. Convencida de que las escuelas no caían en la categoría de “completamente religiosas”, asumió jurisdicción y ordenó elecciones. Como resultado, las uniones obtuvieron represen-*203tación. Las escuelas se negaron a negociar y las uniones pre-sentaron ante la Junta cargos de práctica ilícita. Nueva-mente, sin éxito, las escuelas reprodujeron sus planteamien-tos. Entonces acudieron al tribunal de apelaciones (7mo Cir-cuito), cuyo foro les dio la razón y se negó a poner en vigor la orden de la Junta. Resolvió que ésta no ejerció su discre-ción debidamente y que su guía para distinguir entre escuelas “completamente religiosas” y “asociadas a la religión” era insuficiente y simplista y podría significar una indebida ex-tensión de su jurisdicción a todas las escuelas operadas por instituciones religiosas. Por ende, entró a examinar su cons-titucionalidad, decidiendo que tanto la cláusula de libertad de culto como la de establecimiento impedían que la Junta ejerciera jurisdicción, ya que en algún punto la investigación de los hechos por la agencia o los tribunales levantaría serias cuestiones protegidas por la primera enmienda tocantes a la libertad de las autoridades eclesiásticas para organizar y dirigir la enseñanza en consonancia con los requerimientos de su religión.
No conforme la Junta, apeló. El Tribunal Supremo federal confirmó al Circuito, por voz de su Presidente, el señor Burger, al resolver que la Ley Federal de Relaciones del Trabajo (National Labor Relations Act) no incluía en su definición de “patrono” a las iglesias operadas como escuelas. En consonancia con la doctrina de evitar pasar juicio sobre cuestiones constitucionales mientras un estatuto pudiera ser interpretado en armonía con la Constitución, analizó los posi-bles conflictos que acarrearía el ejercicio de jurisdicción por parte de la Junta sobre tales escuelas. Hizo la salvedad de que no estaban prejuzgando los planteamientos de inconstitu-cionalidad en los méritos. El Juez Señor Brennan, en opi-nión disidente en la que concurrieron tres jueces, concluyó, en contrario, que el estatuto cubría tales escuelas. Se basó en la definición de “patrono” contenida en la ley, la cual tenía pocas exclusiones expresas y no estaban entre ellas las *204iglesias. Se abstuvo de considerar los méritos de la cuestión constitucional planteada “debido a que la mayoría tampoco lo hizo”.
Con posterioridad, a la luz de esta decisión, la Junta Na-cional ha resuelto que el ejercicio de su jurisdicción sobre maestros laicos en escuelas parroquiales no está permitido. Grutka, Bishop of Gary, 243 NLRB No. 2, 101 LRRM 1349 (1979). Sin embargo, no ha rendido totalmente su jurisdic-ción, pues ha expresado su intención de estimar el término “operada por la iglesia” (church operated) restrictivamente, diferenciándolo de las escuelas “afiliadas a la iglesia” (church affiliated). Por ende, ejercita su poder sobre estas últimas si están dirigidas por una junta de síndicos sobre la cual la diócesis no nombra ningún miembro ni ejerce control o in-fluencia en sus operaciones. Roman Catholic Diocese of Brooklyn, 243 NLRB No. 24, 101 LRRM 1436 (1979). Aunque está en su etapa embrionaria, de la lectura de dichos casos estimamos relevantes varios criterios para diferenciar los conceptos de “operadas” y “afiliadas”: (a) si se trata de una institución de estudios post graduados o universitarios, ya que por tradición y edades se reconoce que en las escuelas parroquiales a niveles elemental, intermedio y superior existe y es más susceptible la indoctrinación religiosa; (b) si se requiere o no instrucción o cursos de religión católica; (c) si se observan, en el calendario escolar, días feriados religiosos; (d) si en la contratación de los maestros laicos es determi-nante y se hace formar parte del contrato el carácter y la orientación religiosa de la escuela; (e) si existe o no depen-dencia del Obispo; (f) si hay vínculo con la diócesis a través de la junta de síndicos; (g) si los terrenos donde ubica la escuela pertenecen a la iglesia; y (h) si las operaciones eco-nómicas de la escuela y la parroquia, aunque separadas, pue-den ser objeto de algún control o intercambio recíproco o por la diócesis. College of Notre Dame, 245 NLRB No. 44 (1979), 1979-80 CCH NLRB, ¶ 16, 318.
*205En Puerto Rico, de todos es conocido que los derechos fun-damentales de los trabajadores, garantizados en las Secs. 17 y 18 del Art. II de la Constitución del Estado Libre Asociado, se implementan a través de la Ley de Relaciones del Trabajo de Puerto Rico, creadora del foro administrativo cuasi-judi-cial denominado Junta de Relaciones del Trabajo. Su función primordial es prevenir prácticas ilícitas en el dinámico campo de las relaciones obrero-patronales. Su cubierta y acción ju-risdiccional se mide tomando en cuenta las amplias defini-ciones de los términos “patrono” y “empleado”. (3)
A tenor de lo expuesto, en Junta Rel. Trabajo v. Club Deportivo, 84 D.P.R. 515, 523 (1962), sentamos el siguiente enfoque doctrinario:
El término “patrono” contenido en leyes de esta índole no debe ser interpretado en forma tal que se frustren los propósitos de la ley. ... La amplitud de la definición es señal inequívoca de la intención de que en casos de duda debe preferirse una inter-pretación que sea compatible con la realidad económica que se tiende a mejorar en lugar de limitarla a los conceptos tradi-cionales de la definición de “patrono” .... No puede ignorarse el propósito claro que informa la medida legislativa tendente a mejorar las condiciones económicas de las clases más necesitadas y las circunstancias que rodean la relación obrero-patronal que particularmente se considera ....
*206Las definiciones de nuestra ley son lo suficientemente amplias para comprender entre los patronos sujetos a sus disposiciones a asociaciones sin beneficio pecuniario aun cuando no se dedi-quen a actividades industriales o para la producción .... No debe olvidarse que esta medida . . . forma parte de una serie de leyes cuyo fin inmediato es proteger adecuadamente a los obreros en sus relaciones con el patrono, y especialmente enderezadas a mejorar sus condiciones de vida y trabajo. (Citas omitidas.) (Énfasis nuestro.)
Tomando aisladamente el estatuto, a tono con la regla de hermenéutica apuntada y sin evaluar en esta etapa los plan-teamientos constitucionales más adelante expuestos, conside-ramos razonable sostener que los maestros laicos recurridos, técnicamente no están expresamente exentos de la jurisdic-ción de la Junta. En consecuencia, la contestación a la pri-mera interrogante formulada al inicio de esta ponencia es en la afirmativa.
IV
El Art. II, Sec. 3 de nuestra Constitución, al preceptuar que “ [n] o se aprobará ley alguna relativa al establecimiento de cualquier religión ni se prohibirá el libre ejercicio del culto religioso [y h]abrá completa separación de la iglesia y el estado. ‘. . . recoge lo dispuesto en la primera enmienda de la Constitución federal sobre la libertad de cultos y prohibición de establecer religión oficial alguna. Añade además el princi-pio de que habrá completa separación de la Iglesia y el Es-tado. Estas tres disposiciones tienen un vasto contenido his-tórico. Por sí solas servirían tal vez para orientar el desa-rrollo constitucional en lo que se refiere a las demarcaciones fijadas para la convivencia en paz, tolerancia, respeto recí-proco y autonomía espiritual en un terreno en donde por muchos siglos han germinado los mayores conflictos y las más vehementes recriminaciones’ ”. Diario de Sesiones, op. cit., pág. 2563.
*207Recientemente rechazamos una interpretación absolutista de la cláusula de separación de Iglesia y Estado. Conscientes de que las zonas de acción de ambos poderes suelen entremez-clarse y no existiendo “un interés secular de suficiente peso para permitir la intervención del poder judicial’', nos nega-mos a revisar la decisión de la Iglesia Católica, Diócesis de Ponce, de cerrar una escuela superior parroquial. Al exponer los fundamentos en apoyo de nuestro dictamen hicimos én-fasis en la visión de la Carta Pastoral sobre educación de que “ [1] a escuela católica debe caracterizarse por dos notas esen-ciales: excelencia académica y catolicidad genvina”. Agostini Pascual v. Iglesia Católica, 109 D.P.R. 172 (1979).
En el caso de autos, para evaluar en toda su amplitud el impacto, si alguno, que el ejercicio de la jurisdicción por la Junta tendría sobre la Academia recurrente, es menester unos comentarios sobre la concepción de la educación religiosa en las escuelas parroquiales, y con relación a su organización y la importancia que a los maestros se les otorga. (4)
A manera de introito, cabe señalar que desde el punto de vista filosófico y jurídico se parte de la premisa de que existe un derecho absoluto e incuestionable de defender los princi-pios religiosos que inspiran el derecho divino de cada reli-gión. La cuestión ha sido así resumida:
Las colectividades de personas que profesan un mismo credo o sistema de ideas sobre aquellas verdades absolutas que explican el destino último del hombre y, en consecuencia, justifican sus actos, tienen una influencia decisiva, son las que dicen la última palabra, en materia de educación. Inmanencia y trascendencia, polarizadas a lo largo de la Historia en sus versiones más cate-góricas, que son respectivamente el paganismo panteísta y el •monoteísmo personal y trascendente —cuya formulación más *208acabada, concluyente y universal es, a su vez, la del catolicismo apostólico romano— constituyen en definitiva las dos colosales fuerzas centrípetas que operan sobre las conciencias individuales. Las restantes soluciones propuestas, prácticamente infinitas, desde el racionalismo puro hasta la utopía —eclecticismos, rela-tivismos, sincretismos ... y “un largo etcétera”-— son tesituras, inclinadas, más o menos explícita o larvadamente, hacia uno de aquellos dos polos. Valdés y Menéndez, La Educación ante el Derecho, LXXVII Rev. G. de Leg. y Juris. 261, 302-303 (Sept. 1978).
Varias encíclicas recogen la posición doctrinaria de la Iglesia Católica. “Divini illius Magistri”, año 1930, declara que “[e]s necesario que toda enseñanza y toda la organiza-ción de la escuela: maestros, programas y libros, en cada disciplina, estén imbuidos de espíritu cristiano bajo la direc-ción y vigilancia Materna de la Iglesia, de suerte que la reli-gión sea verdaderamente fundamento y corona de toda la ins-trucción, en todos los grados, no sólo en el elemental, sino tam-bién en el medio y superior”. (Énfasisnuestro.) Gravissimum Educationis caracteriza la educación como parte del mandato evangelizador, “recibido de su divino Fundador de anunciar a todos los hombres el misterio de la salvación y de instaurar todas las cosas en Cristo”. Vaticano II, Santander, España, Ed. Sol Terrae, 1966, pág. 318. Sobre las escuelas católicas expresa:
La presencia de la Iglesia en el campo de la enseñanza se manifiesta de un modo particular por la escuela católica; ella, no menos que las otras escuelas, persigue fines culturales y la formación humana de la juventud. A ella pertenece formar un clima en la comunidad escolar informado del espíritu evangélico de libertad y caridad, ayudar a los jóvenes a fin de que en el desarrollo de la propia personalidad crezcan, a la vez, según la nueva criatura que por el bautismo han sido constituidos, y ordenar toda la cultura humana en último término al mensaje de la salvación, de tal modo que el conocimiento alcanzado gradualmente por los alumnos sobre el mundo, la vida y el hombre, vaya iluminado por la fe. Así pues, la escuela católica *209abriéndose, como es conveniente, a las características del pro-greso actual, educará a sus alumnos en el servicio eficaz del bien de la ciudad terrestre y les preparará para el trabajo de extender el reino de Dios, de modo que sean para la comunidad humana como un fermento saludable con el ejercicio de una vida ejem-plar y apostólica.
Siendo la escuela católica tan útil para cumplir la misión del Pueblo de Dios y para el diálogo entre la Iglesia y la comunidad humana, en mutuo beneficio de ambas, conserva en nuestros días toda su importancia. Por lo cual este Santo Concilio proclama de nuevo el derecho de la Iglesia a fundar y dirigir libremente escuelas de todo orden y grados, como ya está declarado en muchos documentos del Magisterio, recordando que el ejercicio de este derecho es sumamente útil a la libertad de la conciencia, a la defensa de los derechos de los padres y también al progreso de la misma cultura. Págs. 324-325. (Énfasis nuestro.)
Desde esta perspectiva se pone de manifiesto la figura clave del maestro laico: para la Iglesia Católica, el “educador cristiano desempeña una misión humana y evangelizadora. Las instituciones educativas de la Iglesia reciben un mandato apostólico de la Jerarquía”. A tal efecto, la más reciente orientación doctrinaria promulgada en Puebla, Méjico, hace un llamado para “promover al educador cristiano, especial-mente laico, para que asuma su pertenencia y ubicación en la Iglesia, como llamado a participar de su misión evangeliza-dora en el campo de la educación”. III Conferencia General del Episcopado Latinoamericano Puebla: La Evangelización en el Presente y en el Futuro de América Latina (Ed. L. Casal y Asoc.), Bogotá, Colombia, 1979, págs. 220-221.
En Puerto Rico, la filosofía de la escuela católica sigue esencial y rigurosamente la doctrina expuesta, que “ [. . . s] u-pone una comunidad escolar y [. . . t] iene unos objetivos particulares bien definidos: 1. [cjrear un ambiente animado por el espíritu evangélico de libertad y de caridad; 2. [a]yu-dar a los alumnos: en el desarrollo de su propia persona, a crecer según la nueva criatura, preparándolos para que todo su quehacer humano esté iluminado por la fe”. Carta Pastoral *210sobre la Educación en las Escuelas Católicas de Puerto Rico (adoptada por la Conferencia Episcopal de Puerto Rico en 30 de marzo de 1976) (mimeografiada), pág. 4.
En torno a la línea de autoridad y organización, esta Carta Pastoral describe al director como:
. . . él representante del Obispo y el responsable inmediato de que la escuela católica logre sus objetivos, sobre todo, su fidelidad a esta filosofía educativa. Es el Pastor de la comunidad escolar y procurará hacer de ésta una auténtica comunidad de fe. El Director es el primer promotor y animador de la comunidad escolar, a través del cual, la comunidad escolar entra en comu-nión con el Obispo y se integra a la Pastoral Diocesana bajo la supervisión del Superintendente de las escuelas católicas. De ahí la necesidad de mantenerse en continua comunicación con el referido Superintendente. El Director debe ser persona muy comunicativa, muy dada al diálogo y comprensivo. Tiene que ser persona de gran visión, de mucha apertura al cambio, compe-tente y creador. Le corresponde, también, la administración económica y otros asuntos de carácter general determinados por el Superintendente de las escuelas católicas. (Énfasis nuestro.)
Sobre el principal:
El Principal es la persona que, en la más estricta coordina-ción con el Director, ejecuta la filosofía educativa de la institu-ción. En ausencia del Director es la persona que asume la responsabilidad total de la escuela. Por consiguiente, es necesario que conozca bien, acepte en su totalidad, promueva y haga reali-dad esta filosofía.
Y sobre el maestro:

El maestro, por ser él miembro de la comunidad escolar que está en relación directa con él componente más importante de la escuela católica que es él alumno, es una persona clave en nuestro sistema. De ahí la gran necesidad de que conozca, comprenda y viva nuestra filosofía educativa.

El mundo en el que vivimos y los objetivos que hemos pro-puesto para las escuelas católicas, piden tres cosas de nuestros maestros:
*2111) vocación: los conceptos de misión y servicio y los sacrificios envueltos hacen del magisterio más que una profesión, un arte; es una llamada a una vida apostólica: educar a la luz de los valores evangélicos.
2) preparación académica: la excelencia académica exige que sea competente; en nuestro sistema educativo esto significa que tengan los debidos títulos y certificados además de la dedicación y destrezas que exige su vocación.
3) formación religiosa: nos parece obvio que la misión con-fiada al maestro y el objetivo de catolicidad genuina exigen de él una profunda formación religiosa y una auténtica vida cris-tiana.
Respecto a la preparación académica de los maestros, desea-mos señalar que los responsables de las escuelas deben ser de gran ayuda en el perfeccionamiento de aquellos miembros de la facultad, los cuales, no obstante su posesión de títulos y certifi-cados, sienten la necesidad de renovarse.
Recomendamos a los superintendentes, directores y princi-pales que ofrezcan a los maestros oportunidades de mejoramien-to, tales como adiestramiento simultáneo en el servicio, semi-narios y talleres, en los que se podrán familiarizar con técnicas modernas de pedagogía y con el pensamiento de la Iglesia.
Recomendamos, también, a los maestros que estén disponibles a la renovación y adaptación y que aprovechen las oportunidades de mejoramiento que se Ies ofrecen.
El principal propósito de la escuela católica es transmitir el mensaje evangélico y fomentar la vida cristiana, por lo tanto, la asignatura más importante del currículo de la escuela católica es la religión. (Énfasis nuestro.)
En síntesis, desde el prisma de la Iglesia Católica resulta incuestionable que la “docencia solo puede tener como obje-tivo la verdad, tanto la natural como la sobrenatural, que todo hombre está moralmente obligado a buscar y a abrazar y practicar una vez conocida. La educación, en materia de fe y costumbres, corresponde de manera preeminente a la Igle-sia, en virtud del mandato de su divino Fundador, Jesucristo —Docete omnes gentes— . . .”. Valdés y Menéndez, op. cit., pág. 308. Este encomienda la ejecuta el Obispo a través de los directores, principales y maestros, tanto religiosos como laicos, *212de las escuelas parroquiales, los cuales deben como fin esencial transmitir y enfatizar el mensaje cristiano en todos los ór-denes de la vida. (5) En este sentido, fácil es advertir que la actividad educacional de las escuelas católicas, por tradi-ción y doctrina, se funda en y forma parte integrante de una práctica eminentemente religiosa que tiene su génesis en un mandamiento de Cristo. Sus protagonistas principales, a saber, director, principal y maestros, desempeñan la enco-mienda de los jerarcas eclesiásticos dentro de la cual han de desenvolverse.
V
El problema de la libertad religiosa en el campo obrero-patronal, aunque de nuevo cuño en Puerto Rico, ha sido objeto de intenso debate en los Estados Unidos. Hasta que el Supremo federal resolvió finalmente Catholic Bishop of Chicago, supra, generó frondosos análisis. (6) Es de esperarse que con-tinúen.
El escrutinio judicial en estas cuestiones exige una eva-luación tripartita para detectar si la acción gubernamental (1) posee un propósito secular; (2) contiene un efecto secular que no promueve o inhibe la religión; y (3) conlleva o no una *213intervención excesiva administrativa en los asuntos religiosos. Committee For Public Education v. Regan, 444 U.S. 646 (1980); Meek v. Pittenger, 421 U.S. 349, 358 (1975). Se re-conoce lo difícil de aplicar estas medidas ya que existe “un antagonismo natural entre el mandato de no establecer reli-gión oficial y el de no inhibir su práctica. Esta tensión entre cláusulas, muchas veces obliga al Tribunal a escoger en los casos religiosos entre dos valores competitivos. La guía general es el concepto de ‘neutralidad’. Los valores opuestos re-quieren que el gobierno actúe para alcanzar sólo fines secu-lares, y que lo logre de manera religiosamente neutral. La-mentablemente, surgen situaciones en que el gobierno no tiene otra alternativa que incidentalmente ayudar u oponerse a grupos o prácticas religiosas”. Nowak, Rotunda & Young, Handbook on Constitutional Law, 848 (1978). En su reputada obra American Constitutional Law, el Profesor Tribe explica las dimensiones constitucionales de los requisitos aludidos.
Sobre el primer requisito —propósito secular— nos dice: “Lo más fundamental en un sistema constitucional diseñado para lograr autonomía religiosa es que la acción guberna-mental pueda por lo menos justificarse en términos seculares. Aquellas acciones que no son así justificables, típicamente infringen la cláusula de establecimiento y, en la medida en que limitan la libertad de acción sobre credo, violan también la cláusula sobre libre ejercicio”. Op. cit., pág. 835.
En torno al segundo requisito, —el efecto secular— con-signa Tribe que “ [a] un cuando no pueda demostrarse que la política gubernamental estaba dirigida al aspecto relativo al comportamiento religioso, si esencialmente el efecto de la ac-ción gubernamental es influir —positiva o negativamente— el logro de una tradición religiosa o la expresión de una creencia religiosa, debe entonces anularse en cuanto violenta la cláusula sobre libertad de culto, si su efecto es negativo, o por infringir la cláusula sobre establecimiento oficial de religión, si su efecto es positivo”. Op. cit., pág. 839.
*214Y, finalmente, respecto al requisito de que la acción del Estado no implique una indebida intromisión en los asuntos religiosos, nos señala: “Lo que es necesario para preservar la integridad de la religión y el gobierno varía de contexto a contexto. Ciertamente los tribunales norteamericanos no re-quieren —ni siquiera permiten— que el gobierno sea total-mente ajeno a la religión . . . pág. 866. “Lo que la separa-ción de la iglesia y el estado requiere, por lo tanto, es evitar que se ‘involucren directamente las instituciones seglares y religiosas, ya que es la entremezcla excesiva gubernamental con la religión lo que realmente amenaza tanto a la libertad privada como al orden público . . La Corte ha estado par-ticularmente preocupada por evitar (1) “una evaluación gubernamental sustantiva de la práctica religiosa”, (2) “una investigación gubernamental extensa de las operaciones de la iglesia y sus finanzas” y (3) “una ingerencia del gobierno en las difíciles clasificaciones de qué es religioso o no”. Op. cit.
El carácter y propósito religioso de las escuelas parro-quiales católicas es un hecho aceptado en los Estados Unidos, donde se “ha reconocido la función crítica y única del maestro” en su operación. NLRB v. Catholic Bishop, supra. Citando a Lemon v. Kurtzman, 403 U.S. 602, 617 (1971), se destaca que “ [1] a Autoridad religiosa necesariamente permea todo el sistema escolar”. En su opinión concurrente, en Lemon, el extinto Juez Señor Douglas nos advertía del “hecho obvio y admitido de que la raison d’etre de las escuelas parroquiales es la propagación de una fe religiosa”. Pág. 628.
En el caso que nos ocupa, la evidencia desfilada ante el oficial examinador corrobora el carácter y motivo dual reli-gioso-educativo de la Academia San Jorge. También ilustra el vínculo económico, directo e indirecto, y de otras índoles, que unen dicha institución con la más alta jerarquía, el Arzo-bispado, que ejerce una supervisión a través de: (1) las per-sonas que selecciona para los puestos directivos administra-tivos —director y principal — ; y (2) su superintendencia. *215Éstos, a su vez, implementan los objetivos básicos. La designa-ción unilateral o a propuesta de los miembros de la junta de directores permite un control efectivo sobre la ordenación de labores administrativas de la escuela. Esto surge de la carta pastoral antes aludida:
La escuela católica tiene que cumplir dos funciones princi-pales para merecer el nombre de tal: la de escuela y la de cató-lica. Como escuela deberá ser un centro de enseñanza donde se pone en práctica la filosofía educativa que venimos exponiendo. En lo académico, tiene por objeto el desarrollo de las habili-dades personales, el crecimiento de la personalidad y la motiva-ción intelectual. Como católica, deberá ser una verdadera comuni-dad de fe. Una comunidad con las características de la comunidad de hoy y animada por el espíritu cristiano expuesto en esta filoso-fía educativa. Pág. 9.
En vista de la naturaleza y los objetivos educativos re-ligiosos de la Academia San Jorge, concluimos que es legítimo y serio el reclamo que dicha institución opone en virtud de las cláusulas religiosas, contra la intervención de la Junta. Ello obliga a considerar las áreas conflictivas y las posibles tensiones constitucionales que genera tal intromisión. En Lemon, supra, el Juez Señor Brennan consignó:
. . . todos los variados aspectos del programa de escuelas parroquiales —el carácter de su facultad, su supervisión, su decorado, programas, actividades extracurriculares, reuniones, cursos, etc.— producen una “atmósfera religiosa e intangible”, ya que el “sistema de escuelas diocesano es parte integral de la misión religiosa de la Iglesia Católica” y “un vehículo poderoso para transmitir la fe católica a la próxima generación.” [Cita omitida.] La calidad en materia de enseñanza secular es parte integrante de esta empresa religiosa. “Una buena enseñanza secular es tan esencial a la misión religiosa de las escuelas parro-quiales como el techo de la institución o los pupitres de los salones de clase”. [Cita omitida.] Que la enseñanza no puede separarse del ambiente en que se presta, ya que su integración con los propósitos religiosos es, conjuntamente, la teoría y for-taleza de las escuelas religiosas. Pág. 657.
*216De ordinario, la participación de la Junta produce unos cambios y efectos limitativos sobre todo patrono, los cuales comprenden desde el aspecto económico o fiscal hasta las rela-ciones entre la iglesia y los maestros, esto es, la fase de control general y administrativo. Examinémoslos con referencia al caso de autos.
La cubierta y aplicación de la Junta aumentaría el poder persuasivo y de regateo (bargaining power) de los maestros laicos empleados, lo que a su vez directamente ampliaría los gastos de nómina de la escuela por razón de un incremento en los salarios. Hasta aquí, el argumento no sería convin-cente. Ahora bien, cabe notar que nuestra preocupación no descansa en la solvencia económica de estas escuelas, sino en que este factor es un eslabón importante en la cadena de efectos, pues se acrecentarían los costos como resultado del aparato administrativo de negociación colectiva que habría que crear y aquellos gastos legales inherentes que surgen en el proceso. Y entonces, es razonable esperar un aumento en las matrículas para absorber tales costos, lo que tendría unos efectos inhibitorios sobre el derecho constitucional de deter-minados padres a lograr la educación integral cívico-religiosa deseada en tales escuelas y se produciría un agravamiento en la solvencia económica de las mismas y un círculo vicioso que podría llevar al cierre de estas instituciones. (7) Estos efectos inhibitorios en los padres que desean matricular y educar a sus hijos en escuelas de inspiración religiosa son los que han *217preocupado a las autoridades judiciales y a los estudiosos de esta problemática. El aumento de matrículas por acciones del Estado de esta índole, tiende a chocar con el derecho cons-titucional reconocido de educar a los hijos en escuelas priva-das distintas a las del Estado. Estamos conscientes de la pro-posición que intenta inyectar una interrogante de crasa vio-lación a la separación de Iglesia y Estado a base de un ale-gado tratamiento preferente de las escuelas privadas reli-giosas frente a las que no lo son. El argumento es más apa-rente que real. Entre las escuelas privadas sin afiliaciones religiosas, sufran o no mal económico, existe una notable y significativa diferencia: la existencia de unas cláusulas reli-giosas que amparan a las últimas. Ello elimina toda posible especulación en torno al argumento sobre trato preferente.
Cabe preguntarnos, ¿cómo puede el Estado lícitamente negar toda clase de ayuda económica a la educación en las escuelas parroquiales católicas, y a la vez sujetarlas a una reglamentación gubernamental costosa, onerosa e intrin-cada? En la opinión del Juez Señor Pell del Séptimo Circuito en Catholic Bishop of Chicago v. N.L.R.B., 559 F.2d 1112, 1119 (1977), “se entiende mejor la queja de los patronos, de que la Junta está cortando a latigazos sus escuelas resol-viendo que tales instituciones son demasiado religiosas para recibir asistencia gubernamental pero que no son lo suficiente-mente religiosas como para ser excluidas de su reglamenta-ción”. Claramente, de intervenir la Junta, las escuelas parro-quiales experimentarán unas relaciones diferentes con sus maestros.
En Puerto Rico, al igual que en los Estados Unidos, “tales escuelas perder [ía]n casi toda habilidad para negociar con sus empleados individualmente; con el respaldo de la Junta, las uniones lograr [ía]n cláusulas sobre promociones, causas por cesantía y otros elementos de importancia. Los unionados [tendrían] derecho a ser representados por ofi-ciales de la unión durante las reuniones y sesiones discipli-*218narias con los patronos. La Unión es un amortiguador cons-tante entre la escuela y los empleados. Resultará una rela-ción más adversativa”. Bastress, op. cit, págs. 319-320. No albergamos dudas de que esta situación disminuiría notable-mente el ejercicio del poder del Obispo sobre tales escuelas. “Nunca más sería ... el único depositario de la autoridad, según requerido por la ley eclesiástica. Canon 1381. Tal como lo reconoce la Junta, el Obispo tiene ahora que compartir ‘al-gunas decisiones’ con la Unión y, como cuestión de práctica, debe ahora consultar con los representantes de la facultad laica sobre todos los asuntos pertinentes al trabajo.” Catholic Bishop of Chicago, supra, pág. 1123.
Otras áreas de acción presentarían serios conflictos. En primer lugar las escuelas parroquiales vendrían obligadas a suministrar información en un sinnúmero de circunstancias bajo el deber de negociar de “buena fe”. Para ello, recordemos que la Junta tiene una amplia facultad de supervisión y para ordenar la producción de testigos y evidencia documental. “Si, por ejemplo, las escuelas argumentaran que las limita-ciones presupuestarias impiden una solicitud de aumento sa-larial, entonces vendrían obligadas a abrir para inspección sus libros o estarían sujetas a una querella sobre práctica ilícita.” Bastress, op. cit., pág. 321. Así también, la inclusión mandatoria de ciertos asuntos que bajo la ley el patrono viene obligado a discutir si los empleados o la unión lo solici-tan plantearía cuestiones delicadas sobre libertad de culto.
A base del ámbito del culto católico, se nos argumenta que la Junta actuaría únicamente sobre aspectos de carácter obrero-patronal sin intervenir en la fase religiosa ni en el esfuerzo de ofrecer instrucción religiosa. Tal propuesta es peligrosa y, además, parte de una visión restrictiva que cir-cunscribe la religión a la observancia de unas solemnidades, olvidando que más que unos ritos, la religión es una forma de vivir. Implicaría que la Junta tendría que estar constante-mente distinguiendo entre asuntos religiosos y seglares. Esta *219determinación no podría hacerse en el vacio, sino que conlle-varía poner en movimiento la maquinaria investigativa y adjudicativa de la Junta: el escrutinio gubernamental sobre áreas religiosas sería constante, intolerable y gravoso.
De igual modo visualizamos los difíciles choques que sur-girían del incumplimiento de las obligaciones que la cláusula novena (9) del contrato impone a los maestros laicos en la Academia San Jorge al disponer: “Entiendo que la Academia San Jorge es una Escuela Católica Romana; por lo tanto, principios y guías religiosas son parte de mi responsabilidad como miembro de la facultad de la Academia”. Bajo esta disposición, la Junta podría cuestionar y pasar juicio sobre materia doctrinal eclesiástica en despidos o falta de renova-ción de contratos bajo distintos supuestos. (8)
HH >
Es nuestra convicción que el asumir jurisdicción la Junta en el caso de autos representaría una indebida intromisión, por operación de ley, de índole excesiva y de efectos inhibi-torios en asuntos claramente protegidos por la libertad de culto. Se violenta la neutralidad que exigen las cláusulas re-ligiosas, pues se convertiría al Estado en un adversario. Re-cordemos que la libertad de conciencia va a lo más profundo de la dinámica del ser humano. Está atada a distintas activi-dades y enfoques tales como la familia, la educación, el sexo, el amor, la muerte y otros. En el año 1952 la Asamblea Cons-tituyente aceptó “con beneplácito la existencia de escuelas *220particulares, inclusive escuelas religiosas”. Op. cit., pág. 2564. Para aquella época la Junta no intervenía con las escuelas parroquiales y religiosas del país. El legajo de la Constitu-yente no contiene incidente o mención que expresamente aborde este problema. (9) Por el alto sitial que se le otorgó a la libertad de culto, es razonable presumir que sus parti-cipantes no contemplaron cambio en la política guberna-mental entonces vigente. Examinado nuevamente dicho foro a la luz del Puerto Rico de hoy se impone igual solución.
Aunque reconocemos que la Ley de Relaciones del Trabajo intenta y contiene, en la protección de los derechos de los maestros querellantes, un propósito y efecto secular, somos de opinión que su aplicación implica que el Estado habrá de intervenir y entremezclarse excesivamente en la administra-ción de una actividad fundada, impregnada e inmersa en una doctrina esencialmente religiosa. Si a estas escuelas se les quita su apellido de católica, cesa su razón de ser.
El cúmulo de efectos e intervenciones que conllevaría ac-ceder a la contención de la Junta, el impacto negativo fiscal, el resultado inhibitorio sobre los padres, la disolución de una reconocida línea de autoridad eclesiástica, basada en derecho canónico,(10) —la relación entre la iglesia y los maestros— y más aún, el trastoque de una tradición y creencia religiosa que hasta el presente ha funcionado en completa armonía con las autoridades gubernamentales, nos lleva a concluir que son muchos los riesgos y peligros que para nuestra democracia y sistema constitucional la actuación de la Junta representaría. *221Somos celosos en la protección de todas las libertades, pero la de culto merece especial deferencia. Ello explica el porqué, en el balance de valores en conflicto, el interés del Estado y los derechos constitucionales de los maestros laicos están cuali-ficados y restringidos por la naturaleza eminentemente reli-giosa de las escuelas parroquiales católicas. Aquéllos deben ceder en esta particular y única controversia ante la impor-tancia de la prerrogativa religiosa. (11)
Finalmente, es cuestionable y altamente especulativo con-cluir que las “condiciones de trabajo [de los maestros laicos en las escuelas parroquiales] son muy inferiores a las que prevalecen en las escuelas públicas. Sus salarios son más bajos”.
*222No hay en los autos evidencia de ello, excepto una mención de que los días de la licencia por enfermedad en el contrato eran menores que los concedidos por la ley. Al advertirse de ese hecho, la dirección escolar de la Academia enmendó inme-diatamente el contrato a los fines de ajustarlo a la ley. Ello indica una disposición de cumplir a cabalidad con los princi-pios de justicia laboral encarnados en leyes específicas. De hecho, la discrepancia en escalas salariales entre las escuelas públicas y parroquiales no es notable. Es conveniente aclarar que estas últimas se rigen por el salario mínimo federal, que ciertamente no representa un salario de “desvalidos”.
Repetimos, no es necesario inmunizar las escuelas de orientación religiosa de todas las leyes sociales obrero-patro-nales. Sólo de la jurisdicción de la Junta y limitado a los maestros por las características particulares del ejercicio de esa jurisdicción. Nuestra adhesión a la Constitución nos exige consistencia doctrinal. Hay ciertos principios de igualdad que no se extienden, por razón de las cláusulas religiosas, a cier-tas relaciones. En tales instancias, los tribunales se abstienen de proveer remedios aunque ello puede representar un apa-rente quebrantamiento contractual. Agostini, supra.
Por los fundamentos expuestos, debe desestimarse la que-rella. Lo contrario representaría un fatídico precedente que permitiría al Estado laico, a través de la Junta, desmantelar lenta pero irremediablemente, las escuelas de orientación re-ligiosa del país, infringiendo y cercenando así el principio constitucional de libertad de culto.
. . . [Y] a se oculta bajo el anonimato de la democracia elec-tiva, ya se proclama dictador a rostro descubierto el “Minotauro” —“Leviathan” decía Hobbes y repite Alain— “indefinidamente protector”, pero por correlación “indefinidamente autoritario”. Jean-Jacques Chevalier, Los Grandes Textos Políticos, citado por José M. Martínez Val, Desarrollo Jurídico y Desarrollo Político, Rev. General de Derecho, 1974, pág. 834.
*223—O—

 Diario de Sesiones de la Convención Constituyente, ed. 1961, T. IV, pág. 2563.


 Denominada Ley de Relaciones del Trabajo de Puerto Rico, Ley Núm. 130, de 8 de mayo de 1945, 29 L.P.R.A. sec. 61 et seq.


“E1 término ‘patrono’ incluirá ejecutivos, supervisores y a cualquier persona que realizare gestiones de carácter ejecutivo en interés de un pa-trono directa o indirectamente, pero no incluirá excepto en el caso de las instrumentalidades corporativas del Gobierno de Puerto Rico como más ade-lante se definen, al Gobierno ni a ninguna subdivisión política del mismo; Disponiéndose, que incluirá, además, a todo individuo, sociedad u organiza-ción que intervenga a favor de la parte patronal en cualquier disputa obrera o negociación colectiva.” 29 L.P.R.A. see. 63(2). “El término ‘em-pleado’ incluirá a cualquier empleado, y no se limitará a los empleados de un patrono en particular, a menos que la Ley explícitamente lo exprese en contrario, e incluirá a cualquier individuo cuyo trabajo haya cesado como consecuencia de, o en relación con cualquier disputa obrera, o debido a cual-quier práctica ilícita de trabajo, pero no incluirá a ningún individuo em-pleado en el servicio doméstico en el hogar de cualquier familia o persona ni a ningún individuo empleado por sus padres o cónyuge.” 29 L.P.R.A. see. 63(3).


Es profusa la literatura sobre la personalidad del educador. M. Cema, La Personalidad del Maestro, México, Ed. Oasis, S.A., 2da ed., 1973, pág. 103; A. Nieto Caballero, Los Maestros, Bogotá, Colombia, 1963; C. Colegrove, The Teacher and the School, Chicago, Charles Scribner’s Sons, 1922, págs. 71-81. L. Luzuriaga, La Pedagogía Contemporánea, Buenos Aires, Ed. Losada, S.A., 1943, págs. 26-31.


 Para una crítica al respecto, véase: Reyes, La Educación Laica, Montevideo, Ed. Claudio García y Cía., 1946.


 Bureaucratic Governmental Regulation of Churches and Church Institutions, 21, No. 2 Journal oí Church and State 196, 201-205 (1979) ; Bastress, Government Regulation and the First Amendment Religious Clauses — An Analysis of the NLRB Jurisdiction Over Parochial Schools and Their Teachers, 17, No. 2 Duquesne L. Rev. 291 et seq. (1978-79); Warner, NLRB Jurisdiction Over Parochial Schools: Catholic Bishops of Chicago v. NLRB, 74 Nw. U.L. Rev. 463 (1978); Curiale, NLRB Jurisdic tion Over Religious Schools and the Religion Clause of the First Amendment, 24, No. 1 Catholic Law. 77 (1978); Kryvoruka, The Church, the State and the National Labor Relations Act: Collective Bargaining in the Parochial Schools, 20 William & Mary L. Rev. 33 (1978); Comments: The Free Exercise Clause, The NLRB and the Parochial Schools Teachers, 126, No. 3 U. Pa. L. Rev. 63 (1978); Fitzgerald, Origin and Impact of Government Regulations, 24, No. 3 Catholic Law. 236 (1979); Mott & Edelstein, Church, State and Education, The Supreme Court and its Critics, 2 J.L. & Educ. 536, 549 (1978).


 En los Estados Unidos existe una similitud entre los problemas económicos que afligen a las escuelas públicas y las privadas. Boles, Persistent Problems of Church, State and Education, 1 J. of L. & Educ. 601, 605 (1972). Este fenómeno es transportable a las realidades del Puerto Rico contemporáneo.
Braunfeld v. Brown, 366 U.S. 599 (1961), no gira sobre un caso en que esté envuelta una escuela religiosa, sino sobre una ley que prohíbe la venta de mercancía al detal los domingos. Un grupo de comerciantes, cuya fe les impedía dedicarse al comercio desde el viernes al sábado y lo hacían entonces el domingo, cuestionan la ley sin éxito. Braunfeld, a nuestro jui-cio, resuelve que el criterio pecuniario, si bien no es absoluto, no puede descartarse.


 Tales como: (1) enseñanza contraria a los principios de la iglesia sobre materia sexual o de otra índole; (2) matrimonio del maestro con una persona divorciada; (3) negativa a estructurar el curso de religión según las directrices de sus superiores. Estos ejemplos no son especula-tivos. Están basados en hechos verídicos discutidos por la Corte del Séptimo Circuito en la opinión de Bishop of Chicago, supra, pág. 1125. En situacio-nes análogas u otras parecidas, el descargo de las labores de la Junta im-plicaría que ésta indebidamente tendría que entrar a examinar la validez de la doctrina religiosa en que se funda la acción de la escuela impugnada. Consúltese: McCormick v. Hirsch, 460 F.Supp. 1337, 1355 (1978).


 Resulta inaplicable al caso de autos el argumento de que en Italia “todo el personal laico externo de las escuelas privadas de afiliación reli-giosa o no, gozan tales derechos”. El diseño constitucional de Puerto Rico sigue —en materia de cláusulas religiosas— al norteamericano y no al italiano. Allá la Constitución está reglamentada por los pactos letranos (Art. VII, Constitución Italiana) ; aquí no existe acuerdo con la Iglesia. Al contrario, ésta, por mediación de la Academia, impugna la intervención e ingerencia del Estado en sus asuntos a través de la Junta.


De la Hera, Introducción a la Ciencia del Derecho Canónico, Ed. Tecnos, 1967, pág. 56.


 E1 argumento de que la Junta ha intervenido en entidades per-tenecientes o administradas por iglesias —Ryder Memorial Hospital (P-2571 — 1968); Hospital Episcopal San Lucas (P-2578 — 1968, P-2639 — 1969, P-2823 — 1972, P-3110 — 1973); Academia Discípulos de Cristo de Bayamón y la Asociación de Maestros de la Academia Discípulos de Cristo de Baya-món (P-3042 — 1972); Cementerio Católico Porta Coeli y Unión de Tron-quistas de Puerto Rico, Local 901 (P-3294 — 1977); Universidad Católica de Puerto Rico (P-2324 y P-2293 — 1965-66); Hospital Episcopal San Lucas y Federación Puertorriqueña de Sindicatos Democráticos (CA-4690, D-660); Hospital Episcopal San Lucas y Víctor Manuel Valle (CA-5774 — 1977); Hospital de la Concepción v. Federación de Enfermeras Prácticas (CA-5050) y, finalmente, el caso de Imprenta La Milagrosa v. Unión de Tipó-grafos de Puerto Rico, (CA-3060)— no milita en contra de esta decisión. En ninguno de ellos se impugnó la intervención de la Junta. Es de pre-sumir que sólo el de la Academia Discípulos de Cristo de Bayamón tenía como trasfondo una escuela del primer nivel de enseñanza, y este caso fue retirado por las partes con la aprobación del presidente de la Junta, por razón de arreglo informal por la vía administrativa. (Véase comunicación de la Junta en autos, de 3-6-80.) Las restantes entidades tales como cemen-terio, hospital e imprenta, aunque de cierta orientación religiosa, son clara-mente diferenciables del proceso profundo de enseñanza religiosa que, según hemos visto, como razón de doctrina permea y late manifiestamente en las escuelas parroquiales.
Ello traza la línea divisoria y explica además las razones por qué no es necesario ni se justifica eximir a las iglesias de todas las leyes de im-pacto fiscal, tales como las del Fondo del Seguro del Estado, seguro por desempleo, salario mínimo y otras. Ninguna de estas leyes, al ser implemen-tadas, causan las consecuencias e impacto que plantea el ejercicio de la ju-risdicción por la Junta sobre la figura clave del maestro laico.